Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is the broadest claim. Claim 1 recites system for the treatment of targets under the skin of a patient. The closest prior art of record is Daly in view of Kim in view of Rittman. Daly in view of Kim in view of Rittman discloses the invention substantially as claimed. However, Daly in view of Kim in view of Rittman fails to disclose the “computer is adapted to calculate the predicted temperature reached of said area of the skin by means of a prediction of a measured temperature envelope of said area of skin, following said first series of laser pulse”. Furthermore, nothing in the prior art obviates this deficiency. The closest prior art that when viewed with Daly in view of Kim in view of Rittman might obviate this limitation is Hibst. Hibst discloses use of a temperature envelope for measuring temperature of a tissue, but fails to fully disclose predicting temperature and fails to provide sufficient motivation as to why one of ordinary skill in the art at the time would modify Daly in view of Kim in view of Rittman to use this temperature envelope. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792